 

Fill in this information to.identify your case:

 

United States Bankruptcy Court for the:

Eastern District Of Pennsylvania

 

 

 

Case number (if known):

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

Chapter you are filing under:
O Chapter 7
QO) Chapter 11
O) Chapter 12 oo
Chapter 13 CL] Check if this is an

amended filing

12117

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that is on your R
government-issued picture senee -
identification (for example, First name First name
your driver's license or
passport). Middle name Middle name
Bring your picture Sharpe
identification to your meeting Last name Last name
with the trustee.
Suffix (Sr, Jr, H, WD Suffix (Sr., Jr., Ul, Ill)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middie name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
. = - 8 5 2 t = _
your Social Security XXX Kom SS XXX XX —
number or federal OR OR
Individual Taxpayer
Identification number 9 xx - ox HL Qxx - xe =
(ITIN)

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 1
Renee D, Sharpe

First Name Middle Name

Debtor 1

Last Name

Case number (if known)

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

M1 | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

C1] | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EN

EN

Business name

EN

 

 

5. Where you live

572 E. Lincoln Hwy.

 

 

 

 

Number Street

Coatesville PA 19320
City State ZIP Code
CHESTER

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

 

If Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

Caunty

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Cade
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

L] Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

L) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
 

Debtor 7

Renee D. Sharpe

Case number (if known)

 

First Name

Middle Name

Last Name

a Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 101

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under LJ Chapter 7
C) Chapter 11
C) Chapter 12
' & Chapter 13
s. How you will pay the fee —_‘xJ | will pay the entire fee when | file my petition. Please check with the clerk's office in your
jocal court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
CL) | need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).
C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for C1 No
bankruptcy within the
last 8 years? M) Yes. bistrict E.D.Pa. When 01/30/2014 Case number 14-10719 ELF
MM / DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy No
cases pending or being
filed by a spouse who is L) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM /DD/ YYYY
11. Do you rent your KI No. Go to line 12.
residence? Cd Yes. Has your landlord obtained an eviction judgment against you?

C) No. Go to line 12.

CL) Yes. Fill out Mnitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
 

 

Debtor 1 Renee D. Sharpe Case number (if known)
First Name Middle Name Last Name

a Report About Any Businesses You Own as a Sole Proprietor

 

12, Are youa sole proprietor [J No. Goto Part 4.
of any full- or part-time
business? L] Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

QO) Health Care Business (as defined in 11 U.S.C. § 101(27A))
O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
() Stockbroker (as defined in 11 U.S.C. § 101(53A))

UL) Commodity Broker (as defined in 11 U.S.C. § 101(6))

L) None of the above

 

43. Are you filing under if you are filing under Chapter 11, the court must know whether you are a smalf business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flaw statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(4}(B).

 

debtor?
. No. | am not filing under Chapter 11.
For a definition of smal
business debtor, see L] No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

L) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

 

14. Do you own orhave any) = XI. No
: property that poses or is

 

alleged to pose a threat “J Yes. Whatis the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
 

Debtor 1 Renee D, Sharpe
First Name Middle Name Last Name

Case number (if known)

| art S: Explain Your Efforts to Receive a Briefing About Credit Counseling

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

 

 

| 15. Tell the court whether

: you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

You must check one:

X] | received a briefing from an approved credit

counseling agency within the 180 days before I
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not havea
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CL) 1 am not required to receive a briefing about

credit counseling because of:

OQ] Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

OQ) Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CI] Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

You must check one:

C] i received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C] i received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Ct certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

1 am not required to receive a briefing about
credit counseling because of:

OQ) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QO Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5

 

 
Debtor 7 Renee D. Sharpe Case number (if known)

 

Firat Name Middle Name Last Name

| Part 6: | Answer These Questions for Reporting Purposes
= iga. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”

you have?
CJ No. Go to line 16b,
Yes. Go to line 17.

16b. Are your debts primarily business debts? Susiness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

| C) No. Go to line 16¢.
L) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

17. Are you filing under ;
Chapter 7? No. | am not filing under Chapter 7. Go to line 18.

Do you estimate that after LJ Yes. lam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

excluded and O) No
administrative expenses
are paid that funds will be O) Yes

available for distribution
to unsecured creditors?

48. How many creditorsdo &) 1-49 CL) 4,000-5,000 L) 25,001-50,000

 

 

 

 

you estimate that you L) 50-99 L} 5,001-10,000 L] 50,001-100,000
owe? CE) 100-199 C) 40,001-25,000 L] More than 100,000
ee O 200-999 2
19. How much do you X $0-$50,000 CJ $1,000,001-$10 million CL) $500,000,001-84 billion
estimate yourassets to = L]_$50,001-$100,000 () $10,000,001-$50 million C) $1,000,000,004-$10 billion
be worth? C) $100,001-$500,000 Q) $50,000,001-$100 million O $10,000,000,001-$50 billion
LJ $500,001-$1 million L) $100,000,001-$500 million L) More than $50 billion
20. How much do you C) $0-$50,000 CJ $1,000,004-$10 million CL] $500,000,001-81 billion
estimate your liabilities =) $50,001-$100,000 L} $10,000,001-§50 million LJ $1,000,000,001-$10 billion
to be? X) $100,001-$500,000 QO) $50,000,001-$100 million O) $10,000,000,004-$50 billion
LJ $500,001-$1 million L] $100,000,001-$800 million LJ More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code, | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtalned and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

2
X siRenee D. Sha pe 5 x
Signature of Debtor 1 Signature of Debtor 2
Executed on 10/15/2018 Executed on
MM / DD /Y¥¥YY MM/ DD /¥YY¥

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Debtor 7 Renee D. Sharpe Case number (if known)

 

Firat Name Middle Name Last Name

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
For your attorney, if you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not

need to file this page. x -
s/s/John A. Gagliardi Date 10/15/2018

Signature of Attorney for Debtor MM / ODD /YYYY

John A. Gagliardi
Printed name

Wetzel Gagliardi Fetter & Lavin LLC

Firm name

101 E. Evans St., Ste. A
Number Street

 

 

 

 

West Chester PA 19380

City State ZIP Code

Contact phone (484) 887-0779 Email address |gagliardi@wgflaw.com
88230 PA

Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
 

 

Fill in this information to identify your case and this filing:

Debtor 4 Renee D. Sharpe
First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Pennsylvania

 

Case number

 

LJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 1215

In each category, separately list and describe items. List an asset-only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number {if known). Answer every question.

 

 

Ca Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

| 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

CL] No. Go to Part 2.

X) Yes. Where is the property?

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

 

 

 

 

 

 

 

A Single-family home the amount of any secured claims on Schedule D:
j . aoa Credji ‘hy Claii ,
44, 572 E. Lincoln Hwy. _ Xl Duplex or multi-unit building editors Who Have Claims Secured by Property.
Street address, if available, or other description . ; ;
C1 Condominium or cooperative Current value of the Current value of the |
UL) Manufactured or mobile home entire property? portion you own?
C) Land $75,000.00 $75,000.00
. CJ investment property
Coatesville PA 19320 C1 timeshare Describe the nature of your ownership
City State ZIP Code g interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one. . .
g Fee Simple Ownership
Chester Debtor 1 only
County C) Debtor 2 only

UO) bebtor 1 and Debtor 2 only QO) Check if this is community property
XM) At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

 

 

 

 

 

 

 

. CL Single-family hame the amount of any secured claims on Schedule D:
1.2. 574 E. Lincoln Hwy. Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
Street address, if available, or other description . ; os an
U1 Condominium or cooperative Current value of the Current value of the |
LJ Manufactured or mobile home entire property? portion you own?
C] Land 375,000.00 $75,000.00
/ CJ investment property
Coatesville PA 19320 On Describe the nature of your ownership
, Timeshare . .
City State ZIP Code interest (such as fee simple, tenancy by
CV other the entireties, or a life estate), if known.
Who has an interest in the property? Check one. Fee Simple Ownership
CI) Debtor 4 on!
Chester emer ren
County C) Debtor 2 only
CJ Debtor 1 and Debtor 2 only L) Check if this is community property
&) At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
 

 

 

 

 

 

Debtor 1 Renee D. Sharpe Case number (if known}
First Name Middle Name Last Name
: What is the property? Check all that apply.
13, L) Single-family home
: Street address, if available, or other description ) Duplex or multi-unit building
i L] Condominium or cooperative
L] Manufactured or mobile home
i CL) Land
CL) Investment property
City State ziPCode [J Timeshare
CI other
Who has an interest in the property? Check one.
L) Debtor 1 only
County

( 2, Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that mumber Here, .........:.ccceccee eee eee nee eeee een ee sere geen ee cece ee ee eeeeen eee ees eneaeeeeneeaes >

Ey Describe Your Vehicles

 

L) Debtor 2 only
L) Debtor 1 and Debtor 2 only
L] At feast one of the debtors and another

 

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the -

entire property? portion you own?

§. 3

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L) check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$150,000.00

 

 

 

_ Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
. you own that someone else drives. if you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

U No

&X) Yes

3.1, Make: Chev.
Model: Equinox
Year: 2014

Approximate mileage: 80000
Other information:
2014 Chev. Equinox

 

 

 

 

If you own or have more than one, describe here:

3.2, Make: Toyota
Model: Corolla
Year: 2010,

Approximate mileage: 80000
Other information:
2010 Toyota Corolla

 

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
Q) Debtor 1 only

CY Debtor 2 only

L] Debtor 1 and Debtor 2 only

KJ At least one of the debtors and another

CL] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C1) Debtor 4 only

C) Debtor 2 only

C] Debtor 1 and Debtor 2 only

At least one of the debtors and another

CL) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the arnount of any secured claims an Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the |

entire property? portion you own?

$8,700.00 $8,700.00

 

Do not deduct secured claims or exemptians. Put
the amount of any secured claims on Schedule D:
Creditors Who Have.Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$5,860.00 $5,860.00

 

page 2

 
 

 

 

Debtor 4 Renee D Sharpe
First Name Middle Name Last Name

3.3. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Who has an interest in the property? Check one.

L} Debtor 1 only

L} Debtor 2 only

LY Debtor 1 and Debtor 2 only

LJ} At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

LY Debtor 1 only

CL} Debtor 2 only

LJ Debtor 1 and Debtor 2 only

LJ} At least one of the debtors and another

L) Check if this is community property (see
instructions)

Case number (i known)

Do net deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the -
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

bd No

L} Yes

41, Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:
42. Make:

Model:

Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.

L) Debtor 1 only

L) Debtor 2 only

L) Debtor 1 and Debtor 2 only

L) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

L) Debtor 4 only

CL} Debtor 2 only

LY Debtor 1 and Debtor 2 only

LJ} At feast one of the debtors and another

L} Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or.exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the |

entire property? portion you own?

Deo not deduct secured claims or exemptions. Put
the ammount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the |
entire property? portion you own?

 

$14,560.00

 

 

 

 

page 3
 

Debtor 1 Renee

First Name

Sharpe Case number (if known),

 

D
Middle Name Last Name

| Part 3: | Describe Your Personal and Household Items

--Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings

Examples: Major appliances, furniture, linens, china, kitchenware

LU) No

Current value of the
portion you own? :
Do not deduct secured claims ©
or exemptions.

 

hd Yes. Describe.........

 

See Attachment 1

$1,675.00

 

 

7. Electronics
| Examples: Televisions a

nd radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music

collections; electronic devices including cell phones, cameras, media players, games

 

kd No

L) Yes. Describe. ........

 

 

8. Collectibles of value
Examples: Antiques and

figurines; paintings, prints, or other artwork; books, pictures, or other art objects;

stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

XI No

 

CL) Yes. Describe. ........

 

 

 

- 9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

Kd No

 

L) Yes. Describe. ........

 

 

 

10. Firearms
Examples: Pistols, rifles,

kd No

shotguns, ammunition, and related equipment

 

L) Yes. Describe.........

 

 

 

11. Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

 

CL) No
Wl Yes. Describe.........

 

Clothing

$25.00

 

 

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, silver

 

L) No
KI Yes. Describe. .........

Jewelry

 

 

_ 13. Non-farm animals

Examples: Dogs, cats, birds, horses

¥) No
L] Yes. Describe. .........

$25.00

 

 

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

XJ No

 

L) Yes. Give specific
information...............

 

 

' 45, Add the dollar value of

all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that MUMber Here ooo. cc ceeceeesesesesceeeceesesesescneceevevsneaeasssasesanensnsnscene tinea seeestsnessssneseesideaueasassseeesserseersseeeeesenenes

Official Form 106A/B

Schedule A/B: Property

 

$1,725.00

 

 

page 4

 
 

Debtor 1 Renee D Sharpe Case number (if known)
First Name Middle Name Last Name

| are 4 | Describe Your Financial Assets

 

 

_ Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?

Do not deduct secured claims —
or exemptions. ‘

 16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

 

_ 17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

No

MI) Yese.eecee: Institution name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.1. Checking account: PNG Bank $143.00
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: g
- 18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
x) No
DY Yesvice Institution or issuer name:
$
$
$
49. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
Xd No Name of entity: % of ownership:
(] Yes. Give specific o% $
information about
THEM, woceeeccsrecce % $
% $

 

Official Form 106A/B Schedule A/B: Property page 5
 

Debtor 1 Renee D Sharne Case number (if known).
First Name Middle Name Last Name

_ 20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

MI No

L] Yes. Give specific !ssuer name:
information about
1 \=11 | nl $

 

 

 

| 21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

QO) No

Yes. List each
account separately.. Type of account: Institution name:

401(k) or similar plan: Vanauard 403(b) 0.679.92

Pension plan:

 

IRA:

 

Retirement account:

Keogh:

 

Additional account:

 

Additional account:

 

fe fF fF fF Ff

_ 22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

 

 

 

 

 

 

 

 

 

 

 

 

KJ No
7 Institution name or individual:
Electric: $
Gas: 5
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: 3
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No
7 e Issuer name and description:
$
$

Official Form 106A/B Schedule A/B: Property page 6
 

 

Debtor 1 Renee D
First Name Middle Name

| 24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.

Sharpe Case number (if known)

Last Name

26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Mw) No
CY Yes occ ccccccssssssssessssseeeneee

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers

exercisable for your benefit

kl] No

 

L) Yes. Give specific
information about them. ..

 

 

 

| 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property

Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

hd No

 

L) Yes. Give specific
information about them. ..

 

 

 

_ 27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

XI No

 

L] Yes. Give specific
information about them. ..

 

 

 

Money or property owed to you?

| 28. Tax refunds owed to you

Xl No

QO) Yes. Give specific information
about them, including whether
you already filed the returns
and the tax Veal...

| 29. Family support

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

L) No

KX) Yes. Give specific information. .............

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,

 

 

 

 

 

Child Support Arrears - uncollectable at this time

 

 

 

Social Security benefits; unpaid laans you made to someone else

XM) No

L) Yes. Give specific information. .............

Official Form 106A/B

Federal:
State:

Local:

Alimony:
Maintenance:
Support:

Divorce settlement:

Property settlement:

 

 

 

 

Schedule A/B: Property

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

$0.00
$0.00
$0.00
$0.00
90.00

page 7
 

Debtor 1 Renee D Sharne Case number (if known)
First Name Middte Name Last Name

_ 31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

id No

C] Yes. Name the insurance company Company name: Beneficiary:
of each policy and list its value. ...

Surrender or refund value:

 

 

 

32. Any interest in property that is due you from someone who has died

property because someone has died.

hd No

 

LI Yes. Give specific information. .............

 

 

 

_ 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

hd No

 

L] Yes. Describe each claim... cee

 

 

 

to set off claims

XI No

 

LI Yes. Describe each Claim...

 

 

 

 

» 35. Any financial assets you did not already list

 

 

No
QO) Yes. Give specific information............

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

 

$
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
$
s |
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
3
$
for Part 4. Write that mumber Here oo. ccccccccccccccssseececsescecssossvsessescesvovassuseseensscacesonssassnvusseseeseeesssrssssssnvunneececgesnesananaesesstecaesneasnes > $9,822.92

 

 

 

 

Cra Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?

&X] No. Go to Part 6.
LI Yes. Go to line 38.

38. Accounts receivable or commissions you already earned
No

Current value of the
portion you own?

Do not deduct secured claims ©
or exemptions.

 

CL) Yes. Describe.......

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

Md No

 

 

LI Yes. Describe.......

Official Form 106A/B Schedule A/B: Property

 

page 8
 

 

 

Debtor 1 Renee D Sharpe Case number (if known)
First Name Middle Name Last Name

» 40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

XI No

LY Yes. Describe.......

 

 

- 441. Inventory
: ] No
L) Yes. Describe....... S

 

 

 

 

; 42.Interests in partnerships or joint ventures

&] No

Q) Yes. Describe....... Name of entity: % of ownership:

 

 

 

: 43. Customer lists, mailing lists, or other compilations

bl No

Li Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

MW No
L} Yes. Describe.........

 

 

 

 

44. Any business-related property you did not already list

hd No

L} Yes. Give specific
information .........

 

 

 

 

 

rf f# fF FH fF

 

 

_ 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $0.00
© for Part 5. Write that mUMber HELE occ ceeccccseeccscssssssssceecesssseccessssmnecsesssssniseteesssuemetersrsnsuaneteeessnteseeeesaneeeeseseensersavssuontessesnvntseersiy > *

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

KX] No. Go to Part 7.
U Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

: 47, Farm animals
Examples: Livestock, poultry, farm-raised fish

XM) No

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 9

 
 

Debtor 1 Renee
First Name

48. Crops—either growing or harvested

Kl] No

L) Yes. Give specific
information. ............

_ 49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

bl No

Case number (if known).

 

 

 

 

 

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already list

hd No

L} Yes. Give specific
information. ............

 

 

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $0.00

for Part 6. Write that number here

 

 

 

a Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?

Examples: Season tickets, country club membership

X¥] No

CI Yes. Give specific
information. ............

54. Add the dollar value of all of your entries from Part 7. Write that number here

 

 

 

 

 

 

 

 

 

List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2

seitniintininininniinninniinnainnninnninnninnnaiiiniinnssiinniinniinniennaiinniene > — $150,000.00

 

| 56. Part 2: Total vehicles, line 5 $14,560.00
| 57. Part 3: Total personal and household items, line 15 $1,725.00
58. Part 4: Total financial assets, line 36 $9,822.92

| 59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + 30.00

62. Total personal property. Add lines 56 through 61... $26,107.92

 

 

 

 

 

 

 

Copy personal property total > + $26,107.92

 

' 63, Total of all property on Schedule AJB. Add line 55 + line 62.00... secccee cece eeeeeeeeeeeeeeecaceeeeeeneesseceveesesavenneereetetenatees $176,107.92

Official Form 106A/B

Schedule A/B: Property

 

 

 

page 10
 

Attachment
Debtor: Renee D. Sharpe Case No:

Attachment 1
Living Room Furniture; Dining Room Furniture; Kitchen Table & Chairs; Bedroom Furniture; Master Bedroom Fumiture; Office Desk and Chair;
Laptop Computer, Printer, Samsung Smartphone; TV's
 

 

Fill in this information to identify your case:

Debtor 1 Renee D. Sharpe

First Name Middie Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of Pennsylvania

 

Case number
(If known)

 

 

LI Check if this is an
amended filing

 

Official Form 106C

Schedule C: The Property You Claim as Exempt

04/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write

your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption

would be limited to the applicable statutory amount.

| Part 1: | Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

UL) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

WW You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Current value of the
portion you own

Brief description of the property and line on
Schedule A/B that lists this property

Copy the value from

Amount of the exemption you claim Specific laws that allow exemption
Check only one box for each exemption.

41 USC g§ 522(dy2)

 

$730.31

 

 

CL) 100% of fair market value, up to
any applicable statutory limit

 

 

44 USC § 622(dX3)

 

$ 200.00

 

 

 

Q) 100% of fair market value, up to
any applicable statutory limit

 

 

11 USC § 522(dy3)

 

X $ 100.00

 

Schedule A/B
Brief 2014 Chev. Equinox
description: $8,700.00
Line from
Schedule A/B: 34
Brief Living Room Furniture
description: $200.00
Line from 6
Schedule A/B:
Brief Dining Room Furniture
description: $100.00
Line from

Schedule A/B: 6

 

3. Are you claiming a homestead exemption of more than $160,375?

 

CL) 100% of fair market value, up to
any applicable statutory limit

 

 

(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

4 No

UO) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

L] No
UO Yes

Official Form 106C

Schedule C: The Property You Claim as Exempt

page 1 of 2_
 

 

Debtor 1 Renee D. Sharpe

First Name Middte Name Last Name

Part | Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief Kitchen Table & Chairs
description:

Line from 6
Schedule A/B:

Brief Bedroom Furniture
description:

 

Line from
Schedule A/B: 6

 

 

 

 

Brief Master Bedroom Fumiture
description:

Line from

Schedule A/B: 6

Brief Office Desk and Chair
description:

Line from 6

Schedule A/B:

Brief Laptop Computer, Printer,
description: Samsung Smartphone
Line from

Schedule A/B:

Brief TVs

description:

Line from

 

Schedule A/B: 6
Brief Clathing
description:

Line from 14
Schedule A/B; ——
Brief Jewelry
description:

Line from
Schedule A/B: 42

 

Brief PNC Bank
description:

Line from

Schedule A/B: 17.1

Brief Vanguard 403(b)
description:

Line from
Schedule A/B:

Brief. Child Support Arrears -

21

 

description: uncollectable at this time

Line from
Schedule A/B: 59

 

Brief
description:

Line from
Schedule A/B:

Official Form 106C

Current value of the
portion you own

Copy the value from

Case number (if known)

Amount of the exemption you claim

Check only one box foreach exemption

 

C) 100% of fair market value, up to
any applicable statutory limit

 

C) 100% of fair market value, up to
any applicable statutory limit

 

C) 100% of fair market value, up to
any applicable statutory limit

 

C1) 100% of fair market value, up to

 

C) 100% of fair market value, up to
any applicable statutory limit

 

() 100% of fair market value, up to
any applicable statutory limit

 

1) 100% of fair market value, up to
any applicable statutory limit

 

1) 100% of fair market value, up to
any applicable statutory limit

 

CL) 100% of fair market value, up to
any applicable statutory limit

 

X) 100% of fair market value, up to
any applicable statutory limit

 

XX) 100% of fair market value, up to
any applicable statutory limit

Schedule. A/B
$50.00 Xi $ 50.00
$50.00 & $ 50.00
$150.00 x] ¢ 150.00
$100.00 Xi ¢ 100.00
any applicable statutory limit
$625.00 Xi $ 625.00
$400.00 4) ¢ 400.00
$25.00 $ 25.00
$25.00 g 25.00
$143.00 g 143.00
$9,679,92 Ls
30.00 Os
$ Os

 

() 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption ..

11 USC § 522(dX3)

 

 

 

 

11 USC § 522(dX3)

 

 

 

 

11 USC § 522(4X3)

 

 

 

 

11 USC§ 522/43)

 

 

 

 

11 USC § 522(dX3)

 

 

 

 

11 USG§ 522(dX3)

 

 

 

 

11 USC § 522(dy3)

 

 

 

 

11 USC § 522(dy'4)

 

 

 

 

11 USC § 522(d)5)

 

 

 

 

11 USC§ 522(dK12)

 

 

 

 

11 USC § 522(dX10XD)

 

 

 

 

 

 

 

 

page 2 of 2_
 

Fill in this information to identify your case:

Debtor 1 Renee D. Sharpe
First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Eastem District of Pennsylvania

 

Case number
(lf known)

 

C) Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
L} No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
XI Yes. Fill in all of the information below.

Pia List All Secured Claims

 

 
 
  
   

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ColumnA Column BB
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim Value of collateral
foreach claim. ‘If more than one creditor has a particular claim, list the other.creditors in Part 2. Do not deduct the’ that supports this
As much as possible, list the claims in alphabetical order according to the creditor's name, value ofcollateral Claim: pa y
Capital One Auto Finance Describe the property that secures the claim: $7,489.28 $5,860.00 $1,629.28
Creditor’s Name 2010 Toyota Corolla with 80000 miles.
PO Box 60511
Number Street
As of the date you file, the claim is: Check all that apply.
O Contingent
City of Industry CA 91716 U1 unliquidated
City State ZIP Cade Q Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
OQ) Debtor 4 only O An agreement you made (such as mortgage or secured
O Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only UO) Statutory tien (such as tax fien, mechanic's lien)
At least one of the debtors and another QO Judgment lien from a lawsuit
Other (including a right to offset) Vehicle Loan
() Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ___ oe
2.2 . _
Portnoff Law Associates Describe the property that secures the claim: $1,126.42 $75,000.00 $Unknown
Creditor's Name 574 E. Lincoln Hwy.
2700 Horizon Dr., Ste. 100
Number Street
As of the date you file, the claim is: Check ail that apply.
Q Contingent
King of Prussia PA 19406 Q unliquidated
City State ZIP Code O Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
QO Debtor 1 only O An agreement you made (such as mortgage or secured
C] Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only &) Statutory lien (such as tax lien, mechanic's lien)
MW Atleast one of the debtors and another Q Judgment tien from a lawsuit
CY other (including a right to offset)
CL) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber - 3 6 4_
Add the dollar value of your entries in Column A on this page. Write that number here: $8,615.70
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of _4_
 

Renee D. Sharpe

First Name Middle Name

Debtor 4

Case number (if known),
Last Name

 

Additional Page

by 2.4, and so forth.

After listing any entries on this page, number them beginning with 2.3, followed

CoumnA

 

  

 

 

 

Guna
Amount of claim (
Do not deductthe

value of collateral. <

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Portnoff Law Associates LTD Describe the property that secures the claim: $803.42 $75,000.00 $Unknown
Creditor's Name
2700 Horizon Dr., Ste. 100 Residence
Number Street
As of the date you file, the claim is: Check ail that apply.
King of Prussia PA 194 QO) Contingent
City State ZIP Code QO) unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CQ) Debtor 1 only Q) An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
(J Debtor 1 and Debtor 2 only 4] Statutory lien (such as tax lien, mechanic’s lien)
&] Atleast one of the debtors and another O1 Judgment tien from a lawsuit
QO) other (including a right to offset)
() Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber_- 3 6 3°
[24 Rushmore Loan Mat. Sves. Describe the property that secures the claim: $120,000.00 $75,000.00 $0.00
Creditor’s Name
PO Box 52708 574 E, Lincoln Hwy.
Number Street
As of the date you file, the claim is: Check ail that apply.
QQ Contingent
Irvine CA 92619 OU) Uniiquidated
City State ZIP Code OQ Disputed
?
Who owes the debt? Check one. Nature of lien. Check all that apply.
U1 Debtor 1 only XM) An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
QO) Debtor 1 and Debtor 2 only Q) Statutory lien (such as tax lien, mechanic’s lien)
I Atleast one of the debtors and another OV Judgmentlien from a lawsuit
L] Check if this claim relates to a 1 other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of accountnumber 8 6 1. 2.
[| 2.5 Santader Consumer USA Describe the property that secures the claim: $7,239.38 $8,700.00 30.00
Creditor’s Name - - -
PO Box 660633 2014 Chev. Equinox with 80000 miles.
Number Street
As of the date you file, the claim is: Check ali that apply.
Dallas TX__75266__ UI Contingent
City State ZIP Code QO) unliquidated
QO) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
UL) Debtor 4 only Q) An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
OQ Debtor 1 and Debtor 2 only C1) Statutory lien (such as taxJien, mechanic's lien)
I Atleast one of the debtors and another Q) Judgment lien from a lawsuit ;
I Other (including a right to offset) Vehicle Loan
C] Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber 3. 0 4 4°
Add the dollar value of your entries in Column A on this page. Write that number here: |, 428 042.80
If this is the last page of your form, add the dollar value totals from all pages. 5
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 4.

 
 

Renee D. Sharne
First Name Middle Name

Debtor 1

Last Name

 

Case number (if Anawn).

 

 

  

 

     
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

Additional Page ColumnA Column BB
tet . . . “Amount of claim - - Value of collateral
After listing any entries on this page, number them beginning with 2.3, followed Do not deduct he “that: upports this
by 2.4, and so forth. value ofcollateral, = Claim
SLS, LLG Describe the property that secures the claim: $225,411.75 $75,000.00 $75,411.75
Creditor's Name
PO Box 636005 Residence
Number Street
As of the date you file, the claim is: Check all that apply.
Littleton co__goieg — Ui Contingent
City State ZIP Code QO Untiquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C) Debtor 1 only &) An agreement you made (such as mortgage or secured
C] Debtor 2 only car loan)
CL) Debtor 1 and Debtor 2 only CU Statutory lien (such as tax lien, mechanic’s lien)
Atleast one of the debtors and another C1 Judgment tien from a lawsuit
Q) other (including a right to offset)
QC) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number X_ _X _X _X_
| 2.7] Describe the property that secures the claim: $ $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO) Contingent
CO] unliquidated
City State ZIP Code Oo Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
1 Debtor 1 only C] an agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)
L) Debtor 1 and Debtor 2 only Q Statutory Hien (such as tax lien, mechanic’s lien)
(1) Atleast one of the debtors and another Q Judgment lien from a lawsuit
: : . i i ight t
C] Check if this claim relates to a C1 Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number ___ Le
| 2.8] Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City Slate ZIP Code Q) Untiquidated
QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CQ) Debtor 1 only CJ An agreement you made (such as mortgage or secured
C] Debtor 2 only car loan)
() Debtor 1 and Debtor 2 only CJ Statutory lien (such as tax lien, mechanic’s lien)
CI Atleast one of the debtors and another Q) Judgment lien from a lawsuit
QC] other (including a right to offset)
C1 Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number
Add the dollar value of your entries in Column A on this page. Write that number here: |. 295 411.75
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here: $962,070.25
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 3 of 4_

 
 

 

 

Debtor 1

Renee D. Sharpe

 

First Name

Last Name

Case number (if known)

| Part 2: | List Others to Be Notified for a Debt That You Already Listed

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if.a collection

agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
: ‘you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. Jf you do not have additional persons to

| be notified for any debts in Part 1, do not fill out or submit this page.

Ss

Portnoff Law Associates, Ltd.

Name

c/o Diane M. Boehret. Esa

Number

PO Box 391

Norristown

Street

PA

19404

 

City

Portnoff Law Associates LTD

State

ZIP Code

On which line in Part 1 did you enter the creditor? 2.2

Last 4 digits of account number-__ 3.68 4

 

 

Name

c/o Diane M. Boehret, Esa

Number

PO Box 391

Street

 

Norristown
City

PA
State

19404
ZIP Code

On which line in Part 1 did you enter the creditor? 2.3

Last 4 digits of accountnumber-__ 3. 6 3

 

 

Name

 

Number

Street

 

 

City

State

ZIP Cade

On which line in Part 1 did you enter the creditor?

Last 4 digits of accountnumber_

 

 

Name

 

Number

Street

 

 

City

State

ZIP Code

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number

 

 

Name

 

Number

Street

 

 

City

State

ZIP Code

On which line in Part 1 did you enter the creditor?

Last 4 digits of accountnumber_

 

 

Name

 

Number

Street

 

 

City

Official Form 106D

Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

ZIP Code

 

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number ___

 

 

page4__ of 4__
 

 

Fill in this information to identify your case:

 

 

 

Debtor 1 Renee D. Sharpe
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the; Eastern District of Pennsylvania

 

C) Check if this is an
Case number 7
(If known) amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12145

 

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

| Part 4: | List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
_ I No. Go to Part 2.
CU] Yes.

2.List all of your priority unsecured claims. If a creditor has.more than one priority unsecured claim, list the creditor separately for each claim. For
each Claim listed, identify what type of.claim it is..lf'a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in.alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1.1f more than one creditor holds a particular.claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

    

 

 

 

 

 

 

 

Totalclaim Priority Nonpriority
ee amount: amount.
Last 4 digits of accountnumber_ ss 5€ t— —=«sCS $, $
A Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code 1 Contingent
. > C) Untiquidated
Who incurred the debt? Check one. OQ bisputed
Q) Debtor 1 only
CO) Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only UO Domestic support obligations
Atleast one of the debtors and another QC) Taxes and certain other debts you owe the government
U Check if this claim is for a community debt C) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
UO No CL) Other. Specify
QC) Yes
22 Last 4 digits of accountnumber_ Ss sag $ $

 

 

Priority Creditar's Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
O Contingent

City State ZIP Code Q Untiquidated

Who incurred the debt? Check one. C1 Disputed

Q) Debtor 1 only

Type of PRIORITY unsecured claim:
Q) Debtor 2 only

 

 

 

2) pebtor 1 and Debtor 2 only QO) Domestic support obligations
O Atleast one of the debtors and another CL) Taxes and certain other debts you owe the government
L) Check if this claim is for a community debt O viaims for death or personal injury while you were
Is the claim subject to offset? L) Other. Specify
LU No
Yes |

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 5
 

 

D

Renee .
Middle Name

First Name

Sharpe

Last Name

Debtor 1

 

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

Case number (if known).

 

 

3. Do any creditors have nonpriority unsecured claims against you?

Yes

fill out the Continuation Page of Part 2.

a | Capital One Bank USANA

Nonpriority Creditor's Name

PO Box 30281

 

 

 

 

Number Street
Salt Lake City UT 84130
City State ZIP Code

Who incurred the debt? Check one.

X) Debtor 4 only

Q) Debtor 2 only

L) Debtor 1 and Debtor 2 only

CL] Atleast one of the debtors and another

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim, If a creditor has more than one
priority unsecured claim, list the creditor. separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If:more than one creditor holds a particular claim, list the other.creditors in Part 3.If you have more than four priority unsecured claims

* *

Last 4 digits ofaccountnumber *

*

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
Q) Unliquidated
LI Disputed

Type of NONPRIORITY unsecured claim:

 

 

Total claim

30.00

 

 

Nonpriarity Creditor's Name

111 South Washinton Ave., Ste. 1400

 

 

Number Street
Minneapolis MN 55404
City State ZIP Code

Who incurred the debt? Check one.

@ Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
Kl) No
CO] Yes

LI Student loans
UL) Check if this claim is fora community debt O Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? LI Debts to pension or profit-sharing plans, and other similar debts
KI No M1 other. Specity Credit Card Charges
QO) Yes
42 | ECMCG Last 4 digits of account number _~_ _*_ _*_* $109,762.00

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

O Contingent
Q) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

OO OB

Other. Specify

 

 

McCarthy Burgess & Wolf/PECO

Nonpriority Creditor’s Name
26000 Cannon Road
Number Street

Cleveland
City

 

 

OH 44146

State ZIP Code

 

Who incurred the debt? Check ane.

® Debtor 1 only

C) Debtor 2 only

C1] Debtor 1 and Debtor 2 only

CO Atleast one of the debtors and another

QC) Check if this claim is for a community debt

Is the claim subject to offset?
XM) No
L) ves

 

*

Last 4 digits of account number *~  *_ _*

x

 

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

w@ Contingent
w Unliquidated
&) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify General Services

BO OO

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

$7,300.00

 

page 2 of 5_
 

 

 

Debtor 1 Renee D Sharpe

 

First Name Middte Name Last Name

Case number (if known).

 

Your NONPRIORITY Unsecured Claims —Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth. : Total claim .
4.4 Last 4 digit an
. . number 5 0
Perfection Collection/APX Alarm ast 4 digits of account number 2 _U_ $2,313.00 _
Nonpriarity Creditor’s Name
When was the debt incurred?
313 E. 1200 $102
Number Street . os
As of the date you file, the claim is: Check all that apply.
Orem UT 84058
City State ZIP Code HJ Contingent
) Unliquidated
i ?
Who incurred the debt? Check one. YW pisputed
@ Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only UO Student loans
At least one of the debtors and another oO Obligations arising out of a separation agreement or divorce that
U) Check if this claim is for a community debt you did not report as priority claims ,
CL) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C1 Other. Specify
X) No
QO) Yes
4.5 | .
Last 4 digits of accountnumber $
Nonpriority Creditor’s Name
When was the debt incurred?
Numb Street
mer ree As of the date you file, the claim is: Check all that apply.
City State ZIP Code | Contingent
. QC) Unliquidated
Who incurred the debt? Check one. © disputed
Q) Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only UO) Studentioans
Atleast one of the debtors and another O Obligations arising out of a separation agreement or divorce that
L) Check if this claim is fora community debt you did not report as priority claims _
QU Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C1 other. Specify
LI No
OO Yes
4.6 $
Last 4 digits of account number
Nonpriority Creditor's Name
When was the debt incurred?
Numb Street
ner ° As of the date you file, the claim is: Check all that apply.
City State ZIP Code LJ Contingent
QQ Unliquidated
Who incurred the debt? Check one. OQ disputed
L) Debtor 4 only
CO Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only 1 Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is fora community debt you did not report as priority claims _.
QC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? L) Other. Specify
O No
QO) Yes

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 3 of 5
 

 

 

 

 

Debtor 1 Renee D. Sharpe Case number (if known)

First Name Middle Name Last Name

Ce List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Navient On which entry in Part 1 or Part 2 did you list the original creditor?
Name
: Line 4.2 of (Check one): UO) Part 1: Creditors with Priority Unsecured Claims
123 Justison St. =
Number Street XI Part 2: Creditors with Nonpriority Unsecured Claims
3rd Floor
7 Last 4 digits of account number *  *  * *
Wilmington, DE 19801
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UO Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): LU Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ eo
City 7 sonnel _ State ZIP Cade . seman ves .
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street UO Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): LI Part 1: Creditors with Priority Unsecured Claims
Number Street U) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): U) Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ oo
City State ZIP Code
7 On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street : . «os
C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ ee

City State ZIP Code

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page A of 5

 
 

Debtor 1 Renee D. Sharpe Case number (if knewn)
First Name Middle Name Last Name

ea Add the Amounts for Each Type of Unsecured Claim

f

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

 

 

 

 

Total claim
| Total claime © Domestic support obligations 6a g
ff Part 14
rome 6b. Taxes and certain other debts you owe the
government 6b. $
6c. Claims for death or personal injury while you were
intoxicated 6c. §
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4
$
6e. Total. Add lines 6a through 6d. 6e.
$
Total claim
Total claims ©! Student loans 6f 5 109,762.00
_ from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. 30.00
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 61. + 7,300.00
6j. Total. Add lines 6f through 6i. Gj.
9 | 117,062.00
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

 

 

page 5 of 5
 

 

Fill in this information to identify your case:

Debtor Renee D. Sharpe
First Name Middle Name Last Name

 

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Pennsylvania

 

Case number

(if known) L) Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
&) No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
L) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1)

 

Name

 

Number Street

 

City State ZIP Code

 

2.2

 

Name

 

Number Street

 

City State ZIP Code

 

 

2.3.

 

Name

 

Number Street

 

City State FI Code nseinnennnn

 

 

 

Name

 

Number Street

 

Lilly . State ZIP Code

Nn
LOL

 

Name

 

Number Street

 

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of 1
 

Fill in this information to identify your. case:

Debtor 4 Renee D. Sharpe

First Name Middle Name Last Name

 

Debtor 2
Spouse, if filing) First Name Middle Name Last Name
Pp 9.

 

United States Bankruptcy Court for the:Eastern District of Pennsylvania

Case number
{If known)

 

 

L) Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 42/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

CL) No
Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No. Go to line 3.
U) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

O No

U) Yes. in which community state or territory did you live? . Fillin the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Golumn 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.4 .
Frederick Sharpe & Schedule D, line See Attachment 1
572 E, Lincoln Hwy. OU) Schedule E/F, line
Number Street () Schedule G, line
Coatesville PA 19320
eM none tate nnennee con ZIP Code etn .
3.2
U Schedule D, line
Name
U Schedule E/F, line
Number Street U) Schedule G, line
eS 1 won oP Code oe conn
3.3
LJ Schedule D, line
Name
QO) Schedule E/F, line
Number Street UL) Schedule G, line
Yn nny ton wean cctitnennen i OE naan ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page 1 of 1
 

 

Attachment
Debtor: Renee D. Sharpe Case No:

Attachment 1
2.6, 2.4, 2.5, 2.1, 2.3, 2.2
 

 

MRO ROM LA mk OL Um etl

Debtor 4 Renee D. Sharpe
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Pennsylvania

 

Case number Check if this is:

(If known)
CL) An amended filing

LJ A supplement showing post-petition
chapter 13 income as of the following date:

Official Form 1061 Wim? DD/ YYYY
Schedule I: Your Income 42115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

re Describe Employment

1. Fillin your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

If you have more than one job,
attach a separate page with

information about additional Employment status XI Employed UO Employed
employers. UI Not employed Not employed
Include part-time, seasonal, or
self-employed work. . wo

poy Occupation Advancement Services Specialist

 

Occupation may Include student
or homemaker, if it applies.

Employer’s name Don Guanella

Employer’s address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

How long employed there? 4 years

re Give Details About Monthly Income

Estimate monthly income as of the date you file this form. !f you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

 

 

For Debtor 1. For Debtor .2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. 54,364.00 §
3. Estimate and list monthly overtime pay. 3. + 0.00 + §
4. Calculate gross income. Add line 2 + line 3. 4. $4,364.00 $0.00

 

 

 

 

 

 

Official Form 106} Schedule I: Your Income page 1
 

 

Debtor 1 Renee D, Sharpe

 

 

 

 

11.

Case number (if known).

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.Do you expect an increase or decrease within the year after you file this form?

C) No.

 

 

 

First Name Middte Name Last Name
For. Debtor 1 For Debtor 2 or
Copy lime 4 Here oo... cecccccccessesescescssscsescecseseecrercaeeeseeiesecaeseneatseteaneatanseates >4. $4364.00 $0.00
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $1,073.00 $
5b. Mandatory contributions for retirement plans 5b. $0.00 $
5c. Voluntary contributions for retirement plans 5c. $0.00 $
5d. Required repayments of retirement fund loans 5d. $0.00 $.
5e. Insurance Se. $623.00 $
5f. Domestic support obligations 5f. $0.00 $
5g. Union dues 5g. $0.00 $
5h. Other deductions. Specify: 5h. + $0.00 + $
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d+ 5e+5f+5g+5h. 6. $1,696.00 $0,00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $2,668.00 $0.00
8. List all other income regularly received:
8a. Net income from renta! property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $0,00 $0.00
monthly net income. 8a. * *
8b. Interest and dividends 8b. $0.00 $0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce $300.00 $0.00
settlement, and property settlement. 8c. *
8d. Unemployment compensation 8d. $0.00 $0.00
8e. Social Security 8e. $0.00 $0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental $0.00 $0.00
Nutrition Assistance Program) or housing subsidies.
Specify: 8f.
8g. Pension or retirement income 8g. $0.00 $0.00
8h. Other monthly income. Specify: Adjunct Teaching Position 8h. +$1,000.00 +390.00
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9. | $1,300.00 $0.00
10. Calculate monthly income. Add line 7 + line 9. _
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $3,968.00 _ | + $0.00 = |$3,968.00__
State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. $0.00
. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. $3,968.00
Combined

monthly income

 

Yes. Explain: Debtor may be given an additional class in the Spring Semester.

 

 

Official Form 1061

Schedule |}: Your Income

 
 

Fill in this information to identify your case:

Debtor 1 Renee D. Sharpe if thie ie
First Name al Middle Name Last Name Check if this is:

 

Debtor 2 oe
(Spouse, if filing) First Name Middle Name Last Name U An amended filing
QlA supplement showing post-petition chapter 13

United States Bankruptcy Court for the: Eastern District of Pennsylvania expenses as of the following date:

 

Case number MM / DD/ YYYY
(if known)

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Ce Describe Your Household

1. Is this a joint case?

 

 

No. Go to line 2.
L) Yes. Does Debtor 2 live ina separate household?

QC) No
QO) Yes. Debtor 2 must file Official Forms 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and C) Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... g
Do not state the dependents’ g No
names. Yes
QC) No
QC) Yes
C) No
QC) Yes
L) No
L) Yes
L) No
UL) Yes
3. Do your expenses include &) No

expenses of people other than
yourself and your dependents? _ Q) ‘Yes ee

are Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

 

Include expenses paid for with non-cash government assistance if you know the value of

 

 

such assistance and have included it on Schedule !: Your Income (Official Form B 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and

any rent for the ground or lot. 4, $2,674.44

If not included in line 4:

4a. Real estate taxes 4a. $0.00

4b. Property, homeowner’s, or renter’s insurance 4b. 90.00

4c. Home maintenance, repair, and upkeep expenses 4c, $50.00

4d. Homeowner's association or condominium dues 44. $0.00

Official Form 106J Schedule J: Your Expenses page 1
 

 

Debtor 4 Renee D. Sharpe Case number (if known)
First Name Middle Name Last Name

5. Additional mortgage payments for your residence, such as home equity loans 5.

6. Utilities:
6a. Electricity, heat, natural gas 6a.
6b. Water, sewer, garbage collection 6b.
6c. Telephone, cell phone, Internet, satellite, and cable services 6c.
6d. Other. Specify: 6d.

7. Food and housekeeping supplies 7.

8. Childcare and children’s education costs 8.

9. Clothing, laundry, and dry cleaning 9.
10. Personal care products and services 10.
11. Medical and dental expenses 11.
12. Transportation. Include gas, maintenance, bus or train fare.

Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13.
14. Charitable contributions and religious donations 14.
15. Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 18a.

15b. Health insurance 1b.

15c. Vehicle insurance 15¢.

15d. Other insurance. Specify: 15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16.
17. Installment or lease payments:

17a. Car payments for Vehicle 1 17a.

17, Car payments for Vehicle 2 17b.

17c. Other. Specify: 17.

17d, Other. Specify: 17d.
18. Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 1061). 18.
19. Other payments you make to support others who do not live with you.

Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property 20a.

20b. Real estate taxes 20b.

20c, Property, homeowner's, or renter’s insurance 20c.

20d. Maintenance, repair, and upkeep expenses 20d.

20e. Homeowner's association or condominium dues 20e.

Official Form 106J

 

 

 

 

 

 

 

Schedule J: Your Expenses

 

   

Your expenses

$0.00

$200.00
$50.00
$100.00
$0.00
$250.00
$0.00
$25.00
$0.00
$120.00

$145.00

90.00
90.00

90.00
90,00
$100.00
$0.00

$0.00

$150.00
90.00

$0.00

$0.00

$0.00
$0.00
$0.00
$0.00
$0.00

page 2
 

 

 

Debtor 1 Renee D. Sharpe
First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2
22c, Add line 22a and 22b. The result is your monthly expenses.

23. Calcujate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22 above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

Case number (if known).

22,

23a.

23b.

23¢.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

No.

+30.00

 

 

$3,864.41

 

$3,864.41

 

$3,968.00

 

— $3,864.41

 

 

 

$103.59

 

 

C) Yes. Explain here:

 

Official Form 106J Schedule J: Your Expenses

page 3

 

 

 
 

 

Fill in this information to identify your case:

Debtor 4 Renee D. Sharpe

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Pennsylvania

 

Case number

 

(If known)

 

Official Form 106Sum

 

CL) Check if this is an
amended filing

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file

your original forms, you must fill out a new Summary and check the box at the top of this page.

ao Summarize Your Assets

1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B

1b, Copy line 62, Total personal property, from Schedule A/B

1c. Copy line 63, Total of all property on Schedule A/B

| Part 2: | Summarize Your Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.

Your total liabilities

ar Summarize Your Income and Expenses

4. Schedule |; Your Income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule |

5. Schedule J: Your Expenses (Official Form 106J}
Copy your monthly expenses from line 22, Column A, of Schedule J.

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

Your assets
Value of what you own

$ 150,000.00 _

$26,107.92

 

 

$ 176,107.92

 

 

Your liabilities
Amount you owe

$362,070.25

$0.00

+ $119,375.00

a ect

 

 

$481,445.25

 

 

$3,968.00

fonts Diente ttheniaann ey

$ 3,864.41

YEE

page 1 of 2

 
 

 

Debtor 1 Renee D. Sharpe Case number (if known)

First Name Middle Name Last Name

 

| Part 4: | Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

L) No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Kl Yes

 

 

7. What kind of debt do you have?
XQ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,

family, or household purpose.” 11 U.S.C. § 1018). Fill out lines 8-10 for statistical purposes. 28 U.S.C. § 159.

L) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $4,364.00

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) 30.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) 30.00
9d. Student loans. (Copy line 6f.)
g109,762.00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.) $0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + 30,00
9g. Total. Add lines 9a through $f. ¢1 09,762.00

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 
Fill in this information to identify your case:

Debtor 4 Renee D. Sharpe

First Name Middle Name Last Name

Debtor 2
(Spouse, ff filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Pennsylvania

Case number
(If known)

 

CL) Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both, 18 U.S.C. §§ 152, 1341, 1519, and 35771.

[ee Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

X] No

O) Yes. Name of person . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

    

————— >k—

X siRenee D. Sharpe

ee =
Signature of Debtor 1 “K Signature of Debtor 2

Date 10/15/2018 Date
i

MM/ OD YYYY MM/ DD f YYYY

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules page 1
 

Fill in this information to identify your case:

Debtor 1 Renee

D.

Sharpe

 

First Name

Debtor 2

Middie Name

Last Name

 

(Spouse, if filing) First Name

Middie Name

Last Name

United States Bankruptcy Court forthe: Eastern District of Pennsylvania

Case number

 

 

(If Known)

 

 

Official Form 107

(J Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

ea Give Details About Your Marital Status and Where You Lived Before

 

4, What is your current marital status?

@ Married
Q) Not married

| 2. During the last 3 years, have you lived anywhere other than where you live now?

@ No

QO) Yes. List ail of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1:

 

Number Street

 

 

City

State ZIP Code

 

Number Street

 

 

City

State ZIP Code

Dates Debtor1 Debtor.2:

Dates Debtor 2
lived there

L) same as Debtor 1

From

 

To

 

 

State ZIP Code
LI Same as Debtor 1

From

 

lived there
L) same as Debtor 1
From
Number Street
To
City
Q Same as Debtor 1
From
Number Street
To

To

 

 

City

State ZIP Code

| 3, Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states
: and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

XI No

LI Yes. Make sure you fill cut Schedule H: Your Codebtors (Official Form 106H).

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
 

Debtor 1 Renee D. Sharpe Case numbet (if known)

First Name Middle Name Last Name

Ea Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

LI No
Yes. Fill in the details.

 

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until X) Wages, commissions, 43,400.00 CL) Wages, commissions, $
. . bonuses, tips Sa bonuses, tips
the date you filed for bankruptcy:
| Operating a business Cy Operating a business
I wages, commissions L) wages, commissions
For last calen tr ges, , ges, ,
s dar yea bonuses, tips $94,275.00 bonuses, tips $
(January 1 to December 31, 2017 ) (U) operating a business L) Operating a business
YYYY
For the calendar year before that: Al Wages, COMMISSIONS, 1 wages, COMMISSIONS,
bonuses, tips bonuses, tips
5016 $55,875.00
(January 1 to December 31, ) () operatinga business ---"--—__ O operating a business
YYYY

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

No
CL) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source - -: Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year unti]|,_ <7 $C eee
the date you filed for bankruptcy: $ 5
$_ 3
For last calendar year: $ 3
(January 1 to December 31, ) $ $
YYYY
$ $
For the calendar year before that: $ $
(January 1 to December 31, § $
YYYY
$ $

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
 

Debtor 1 Renee D. Sharpe Case number (if known),

 

First Name Middle Name Last Name

fee List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
LI No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

LI) No. Go to line 7.

U Yes. List below each creditor to whom yau paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Al No. Go to line 7.

LI] Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ § L) Mortgage
Creditors Name
Q) car
Number Street U) credit card

ia Loan repayment

 

Q Suppliers or vendors

 

 

 

City State ZIP Code U Other
$ $ Q Mortgage
Creditors Name
Q Car

Q Credit card

 

Number Street

U) Loan repayment

 

Q Suppliers or vendors

 

 

 

 

City State ZIP Code A other
$ $ Q Mortgage
Creditors Name
UO) car

L) Credit card

 

Number = Street

CL) Loan repayment

 

L) Suppliers or vendors
ia) Other

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
 

Debtor 4 Renee D. Sharpe

Case number (if known)
First Name Middie Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner,
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,

such as child support and alimony.
No
CI) Yes. List all payments to an insider.

Dates of Total amount Amount you still Reason for this payment
payment paid owe

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

Insider's Name

 

 

 

Number Street

 

 

 

City State ZIP Code

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

Include payments on debts guaranteed or cosigned by an insider.

@ No

CI Yes. List all payments that benefited an insider.
Dates of Total amount Amount you still Reason for this payment
payment paid owe

__Include creditor's name

 

 

 

 

 

 

- $ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insiders Name

 

Number Street

 

 

 

 

SYN ce re . State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
 

 

 

Debtor 1 Renee D. Sharpe

First Name Middle Name Last Name

Case number (if known)

ar Identify Legal Actions, Repossessions, and Foreclosures

 

| 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.

LI No
(] Yes. Fill in the details.

Nature of the case

Case title BNY Mellon v. Debtor and

Non-Debtor Spouse

Case number 2018-01040

Case title.

 

Case number

 

Foreclosure

Court or agency Status of the case

 

 

 

 

 

 

See Attachment 1 C1 Pending
Court Name
O on appeal
Number Street &] conctuded
West Chester PA
City State ZIP Code
Court Name U Pending
Ol on appeal
Number Street UO) Concluded
City State ZIP Code

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Check all that apply and fill in the details below.

No. Go to line 11.
C) Yes. Fill in the information below.

Describe the property Date Vatue of the property

 

 

Creditors Name

 

Number Street

 

 

City State ZIP Code

tft

Explain what happened

L) Property was repossessed.
QO Property was foreclosed.
LI Property was garnished.

 

Describe the property Date

 

Creditors Name

 

 

L) Property was attached, seized, or levied.

Value of the property

 

 

Number Street

 

 

City State ZIP Code

Official Form 107

Explain what happened

Property was repossessed.
Property was foreclosed.
Property was garnished.

OOOO

Property was attached, seized, or levied.

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

i

 
 

 

Debtor 1 Renee D. Sharpe

Case number (if known)
First Name Middie Name Last Name

| 41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

& No
LI Yes. Fill in the details.

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name — |
$

Number Street |

i

_
City State ZIP Code Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
OC Yes

Ee List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
MW No
CL) Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whorn You Gave the Gift
$
City State ZIP Code
Person’s relationship to you
‘ Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
: per person cnvneanennenne Cnt ces eve ves abun net one ie seein ne _, the gifts
: $
Person to Whom You Gave the Gift
$
City State ZIP Code

 

 

Person’s relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
 

 

 

Debtor 1 Renee D, Sharpe Case number (if known),
First Name Middle Name Last Name

 

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
No

LJ Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

 

Charity's Name

 

 

 

City State ZIP Code i

List Certain Losses

 

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

No
CL) Yes. Fill in the details.

Describe the property you lost and how Describe any insurance coverage for the loss Date of yourloss Value of property

the loss occurred an lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

 

 

|
|

List Certain Payments or Transfers

16, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

L) No
) Yes. Fill in the details.

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
Debtorce, Inc. transfer was made
Person Who Was Paid cit nn uses eimn ne itansennminenetsennvuthnnenineiaminivtmutatee etn! titan ant anpeantnitiinineminiteninin ite atone neig
378 Summit Ave. |
Number Street | 09/07/18 $ 14.95
|
$
Jersey City NJ 07306
City State ZIP Code
|
|
|

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Debtor 1 Renee D, Sharpe Case number {if known),
First Name Middie Name Last Name

 

    

 

Description and value of any property transferred Date payment or Amount of
transfer was made. payment

See Attachment 2
Person Who Was Paid

101 E. Evans St., Ste. A

Number Street

10/15/18 $2,500.00

 

 

West Chester PA 19380
City State ZIP Code

 

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

No
C] Yes. Fill in the details.

Description and value of any property transferred Date payment or. ~ Amount of payment
_ transfer was made

 

Person Who Was Paid

To

 

Number Street

 

 

|
|
i
|
i

City State ZIP Code

 

 

18, Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
No

CJ Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Cade

 

Person's relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 

 
 

 

Debtor 1 Renee D. Sharpe Case number (it known,

First Name Middle Name Last Name

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

No
C) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

 

Name of trust

 

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

w No
C) Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial institution .
XXXKX=_ u Checking _ $
Ul Savings

Number Street
U Money market

 

u Brokerage

 

 

 

City State ZIP Code U other
XXXX= CI checking $
Name of Financial Institution
O Savings
Number Street U Money market

O Brokerage

 

U Other.

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
@ No
U1 Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
. have it?
| |
KD No
|
Name of Financial institution Name | : QO Yes
Number Street Number Street
: \
i 1
City State ZIP Code |
|

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Fiting for Bankruptcy page 9

 
 

 

Debtor 1 Renee D. Sharpe Case number (it known}
First Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

No
CJ Yes. Fill in the details.

 

 

 

 

 

 

Where is the property? Describe the property

 

Owner's Name

 

Number Street

 

Number Street

 

 

 

City State ZIP Cade

 

City State ZIP Code

 

 

xa Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of

hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

Who else has or had access to it? Describe the contents Do you still
a have it?
|
|
Name of Storage Facility Name UO] ves
Number Street Number Street |
| |
CityState ZIP Code
i
i
SHY. State ZIP Code,
re Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
QO) Yes. Fill in the details.
Value

_ @ Site means any location, facility, or property as defined under any environmental! law, whether you now own, operate, or utilize

it or used to own, operate, or utilize it, including disposal sites.

i Hazardous material means anything an environmental! law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

. 24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

WW No
C) Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it
|
i
|
|
Name of site Govemmental unit |
|
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Date of notice

page 10

 
 

 

 

 

Debtor 1 Renee D. Sharpe Case number (ifknown}

First Name Middle Name Last Name

_ 26. Have you notified any governmental unit of any release of hazardous material?

i No
CY Yes. Fill in the details.

 

 

 

 

 

 

 

City State ZIP Cade

XI No
U) Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit |
|
he j
Number Street Number Street
City State ZIP Cade

| 26,Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Status of the

Caurt or agency Nature of the case
ae case
Case title. u
Court Name Pending
Q On appeal
Number Street Q Concluded

 

5 a
ase number City State ZIP Code

ice Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
LJ Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

{] A member of a limited liability company (LLC) or limited liability partnership (LLP)
() A partner in a partnership
LI) An officer, director, or managing executive of a corporation

U2 An owner of at least 5% of the voting or equity securities of a corporation
QI No. None of the above applies. Go to Part 12.

U1 Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business

 

Business Name

 

Number Street

 

Name of accountant or bookkeeper

 

 

City State. ZIP Code _

Describe the nature of the business

 

 

Business Name

 

 

Number Street
Name of accountant or bookkeeper

 

 

 

 

City State ZIP Code

 

 

Employer Identification number
Do not include Social Security number or ITIN.

EIN: -
Dates business existed

From To

Employer Identification number
Do not include Social Security number or ITIN.

EIN: -

Dates business existed

From To

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 
Debtor 1 Renee D. Sharpe Case number (i known)
First Name Middle Name Last Name

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

BING 8 fe ho a es
Number Street Name of accountant or bookkeeper Dates business existed
From _s‘T3

 

Clty State ZIP Code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

No
CJ Yes. Fill in the details below,

Date issued

 

Name MM/DDIYYYY

 

Number Street

 

 

City State ZIP Cade

Ea a asoel

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

x —S— 7
s/Rene
Signature of Debtor 1 _ Signature of Debtor 2
Date 10/15/2018 Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No
C) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
] No

L] Yes. Name of person . Attach the Bankruptcy Patition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
 

Attachment
Debtor: Renee D. Sharpe Case No:

Attachment 1

Court of Common Pleas of Chester County
Attachment 2

Wetzel Gagliardi Fetter and Lavin LLC
 

B2030 (Form 2030) (12/15)

United States Bankruptcy Court

EASTERN DISTRICT OF PENNSYLVANIA

Inre Renee D. Sharpe

Case No.
Debtor Chapter 43
DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
named debtor(s) and that compensation paid to me within one year before the filing of the petition in
bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
contemplation of or in connection with the bankruptcy case is as follows:

For legal services, I have agreed to accept... ... 0. ccc cece nee ee nee reece g Hourly @ $275/hr

Prior to the filing of this statement I have received. ............2..--.2--0. $2,500.00
Balance Due... . cece nee teen eee eee eee STBD

2. The source of the compensation paid to me was:

Debtor LJ Other (specify)
3. The source of compensation to be paid to me is:
L] Debtor k | Other (specify) Debtor's Estate
4. I have not agreed to share the above-disclosed compensation with any other person unless they are

members and associates of my law firm.

LI I have agreed to share the above-disclosed compensation with a other person or persons who are not
members or associates of my law firm. A copy of the agreement, together with a list of the names of the
people sharing in the compensation, is attached.

5. Inreturn for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
case, including:

a. Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
file a petition in bankruptcy;

b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
hearings thereof;
82030 (Form 2030) (12/15)
d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

e. [Other provisions as needed]
Debtor's fee agreement with the undersigned is fully incorporated herein.

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

 

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
me for representation of the debtor(s) in this bankruptcy proceeding.

{A

October 15, 2018 sis/John A. Gagliardi
Date Signature of Attorney

Wetzel Gagliardi Fetter & Lavin LLC
Name of law firm

 

 

 
UNITED STATES BANKRUPTCY COURT
Eastern District of Pennsylvania

In re: Case No.

Renee D, Sharpe
Bptare Chapter 13.

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s), or debtor's attorney if applicable, do hereby certify under penalty of perjury that the
attached Master Mailing List of creditors is complete, correct and consistent with the debtor's schedules pursuant to
Local Bankruptey Rules and I/we assume all responsibility for errors and omissions.

Dated: October 15, 2018 Signed: s/Renee D, eS

»

 

 

Dated: Signed:

 

s/s/John A. Gagliardi

John A. Gagliardi

Attorney for Debtor(s)

Bar no.: 88230

101 E. Evans St., Ste. A

West Chester, Pennsylvania 19380
Telephone No: (484) 887-0779

Fax No: (484) 887-8763

E-mail address:
jgagliardi@wgflaw.com
 

Capital One Auto Finance
PO Box 60511
City of Industry,CA 91716-0511

Capital One Bank USA NA
PO Box 30281
Salt Lake City,UT 84130

ECMC
111 South Washinton Ave., Ste. 1400
Minneapolis,MN 55401

McCarthy Burgess & Wolf/PECO
26000 Cannon Road
Cleveland, OH 44146

Navient

123 Justison St.
3rd Floor
Wilmington, DE 19801

Perfection Collection/APX Alarm
313 BE. 1200 S102
Orem, UT 84058

Portnoff Law Associates
2700 Horizon Dr., Ste. 100
King of Prussia,PA 19406

Portnoff Law Associates LTD
2700 Horizon Dr., Ste. 100
King of Prussia,PA 19406
 

 

Portnoff Law Associates LTD
c/o Diane M. Boehret, Esq.
PO Box 391

Norristown, PA 19404

Portnoff Law Associates, Ltd.
c/o Diane M. Boehret, Esq.

PO Box 391

Norristown, PA 19404

Rushmore Loan Mgt. Svcs.
PO Box 52708
Irvine,CA 92619

Santader Consumer USA
PO Box 660633
Dallas,TX 75266-0633

SLS, LLC
PO Box 636005
Littleton,co 80163-0147
